DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park (#74,833) on 01/05/2021.
The application has been amended as follows: 
	Claim 3 is hereby amended to include the limitations of claim 2 to recite:

3. (currently amended) A method of fabricating a moisture and hydrogen adsorption getter, the method comprising:
preparing a silicon substrate including a concave portion and a convex portion;
forming a silicon oxide layer for adsorbing moisture by immersing the silicon substrate in an acid solution; and 
forming a hydrogen adsorption pattern on the silicon oxide layer,
forming a plurality of holes extending downward from surfaces of the concave portion and the convex portion before the forming of the silicon oxide layer,
wherein the forming of the holes comprises:
forming a metal thin layer on the concave portion and the convex portion;

forming the holes extending downward from the surfaces corresponding to the metal particles by a method of etching the silicon substrate including the concave portion and the convex portion by using the metal particles as a catalyst.


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2017/0081176 A1 to Ji et al., teaches an absorption getter (e.g. Fig. 2 layer 204) comprising: a silicon substrate (202, ¶ [0068]) including a concave portion and a convex portion (e.g. Fig. 11 concave valley and convex points forming structure 206, ¶ [0085]); a layer (e.g. Fig. 2, Fig. 12 layer 204, ¶ [0071],[0073]) conformally provided along a surface of the concave portion and a surface of the convex portion and configured to absorb a gas (¶ [0003],[0005],[0091]-[0093]).  Prior art, e.g. U.S. Patent Number 7,160,368 B1 to Wakelin, teaches wherein a getter is configured to absorb moisture and hydrogen (column 1 lines 14-27, column 11 line 54 to column 12 line 53) and teaches wherein a getter may include silicon oxide (silica, column 4 line 63, column 8 lines 53-59).  Prior art, e.g. “Investigation of hydrogen sensing properties and aging effects of Schottky like Pd/porous Si” by F. Razi et al. in Sensors and Actuators B 146 (2010) 53-60, teaches forming palladium (e.g. FIG. 1) and palladium oxide (e.g. FIG. 8, FIG. 10, FIG. 11, FIG. 12) wherein the hydrogen absorption pattern is selectively disposed such that portions between the hydrogen absorption pattern are exposed.  Prior art, e.g. U.S. Patent Application Publication Number 2012/0088372 A1 to Chien et al. “Chien” teaches (e.g. Fig. 1) forming holes (from particles 2) extending downward from the surfaces of Chien teaches removing the metal particles (2).  Therefore, prior art fails to reasonably teach forming a plurality of holes extending downward from surfaces of the concave portion and the convex portion, wherein the plurality of metal particles is provided in the plurality of holes, then forming the silicon oxide layer for absorbing moisture and forming a hydrogen absorption pattern on the silicon oxide layer as required by claims 1 or 7.  Claims 2,4,5 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Prior art additionally fails to teach in sufficient detail wherein the forming of the holes comprises: forming a metal thin layer on the concave portion and the convex portion; thermally treating the metal thin layer formed on the concave portion and the convex portion to form metal particles; and forming the holes extending downward from the surfaces corresponding to the metal particles by a method of etching the silicon substrate including the concave portion and the convex portion by using the metal particles as a catalyst, together with the other limitations of claim 3 as claimed.
Prior art additionally fails to reasonably teach or suggest forming passivation metal catalyst particles on the hydrogen adsorption pattern, wherein the forming of the passivation metal catalyst particles comprises forming a metal catalyst pattern on the hydrogen adsorption pattern; and thermally treating the metal catalyst pattern to form the passivation metal catalyst particles, together with all of the limitations of claim 6 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891